           Case: 1:18-cv-05587 Document #: 833 Filed: 10/27/20 Page 1 of 3 PageID #:18160




                                        UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION

         UNITED STATES SECURITIES AND
         EXCHANGE COMMISSION,

                          Plaintiff,                          Case No. 1:18-cv-5587

                   v.

         EQUITYBUILD, INC., EQUITYBUILD                       Hon. John Z. Lee
         FINANCE, LLC, JEROME H. COHEN, and
         SHAUN D. COHEN,

                          Defendants.

                        CERTAIN MORTGAGEES’ MOTION FOR CERTIFICATION OF
                                    INTERLOCUTORY APPEAL

                   Federal National Mortgage Association (“Fannie Mae”) and Citibank, N.A., as Trustee for

        the registered Holders of Wells Fargo Commercial Mortgage Securities, Inc., Multifamily

        Mortgage Pass-Through Certificates, Series 2018-SB48 (“Citibank as Trustee”, collectively the

        “Mortgagees”) by and through their counsel, Foley & Lardner LLP respectfully moves this Court

        to certify its Order [Dkt. 825 ] (“Order”) pursuant to 28 U.S.C. §1292(b), and states as follows:

                   The Mortgagees filed concurrently with this Motion, their Notice of Appeal to the United

        States Court of Appeals for the Seventh Circuit (“Notice of Appeal”) of their direct appeal of this

        Court’s October 26, 2020 Order [Dkt. 825] pursuant to 28 U.S.C. §1292(a)(2). The Mortgagees

        believe they have a proper basis for direct appeal under 28 U.S.C. §1292(a)(2), but file this Motion

        in the alternative to their Notice of Appeal. The Mortgagees respectfully request that the Court

        certify the Order pursuant to 28 U.S.C. §1292(b).       The Order raises the following controlling

        questions of law:




                                                          1
4847-2766-6640.1
           Case: 1:18-cv-05587 Document #: 833 Filed: 10/27/20 Page 2 of 3 PageID #:18161




                   1.     Can the Receiver sell real properties encumbered by the Mortgagees’ liens when
                          sales of these properties will not generate any net proceeds for the estate over and
                          above the amount of the mortgage liens?

                   2.     Can the Receiver sell real properties encumbered by the Mortgagees’ liens free and
                          clear without first objecting to the Mortgagees’ proofs of claim or lien priority
                          through a formal objection or avoidance action?

                   3.     Can the Receiver require the Mortgagees to post a letter of credit in order to submit
                          a credit bid to purchase the property secured by their security interests without first
                          objecting to the Mortgagees’ proofs of claim or lien priority through a formal
                          objection or avoidance action?

                   4.     Does the Receiver violate his ongoing duty ordered in the Order Appointing
                          Receiver to ensure that no conflicts of interest arise by selling real properties to
                          affiliates of the current property managers and the property managers in place
                          when the original Ponzi scheme allegedly occurred?

                   5.     Did the Receiver violate his duties to sell real properties “with due regard to the
                          realization of the true and proper value of such real property” as required by the
                          Order Appointing Receiver when the Receiver failed to provide any evidence,
                          testimony, or affidavits as to (a) the due regard to the realization of the true and
                          proper value of such properties and (b) why the sales are in the best interest of the
                          estate as required and (c) without allowing the Mortgagees’ to present evidence to
                          the Court to the contrary?

                   WHEREFORE, for all of the reasons set forth in the attached memorandum in support

        hereof, the Mortgagees respectfully move the Court to certify for 28 U.S.C. § 1292(b) review by

        the United States Court of Appeals for the Seventh Circuit the Order and the pure questions of law

        raised by the Order.




                                                            2
4847-2766-6640.1
           Case: 1:18-cv-05587 Document #: 833 Filed: 10/27/20 Page 3 of 3 PageID #:18162




        Dated: October 27, 2020                      Respectfully submitted,

                                                     /s/ Jill Nicholson
                                                     Jill Nicholson (jnicholson@foley.com)
                                                     William J. McKenna, Jr. (wmckenna@foley.com)
                                                     Andrew T. McClain (amcclain@foley.com)
                                                     Foley & Lardner LLP
                                                     321 N. Clark St., Ste. 3000
                                                     Chicago, IL 60654
                                                     Ph: (312) 832-4500
                                                     Fax: (312) 644-7528
                                                     Counsel for Fannie Mae; Citibank, N.A., as
                                                     Trustee for the registered Holders of Wells
                                                     Fargo Commercial Mortgage Securities, Inc.,
                                                     Multifamily Mortgage Pass-Through
                                                     Certificates, Series 2018-SB48




                                                 3
4847-2766-6640.1
